Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 1 of 11 PageID #: 146




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 STRIKE 3 HOLDINGS, LLC,
                                                                      Case No. 2:20-cv-03651-SJF-SIL
                                             Plaintiff,
 vs.                                                                  AMENDED VERIFIED ANSWER

 JOHN DOE infringer identified as using IP address:
 108.54.177.186,
                                              Defendant.
 -----------------------------------------------------------------X
          Now comes Defendant, John Doe, by and through his attorney Sal A. Spano, Esq. with
 Edelman Krasin, & Jaye PLLC, who responds to the Amended Complaint as follows:

                                                     Answer

       1. Admits the matter is brought under the Copyright Act, but denies any infringement.

       2. Defendant is without sufficient knowledge or information to admit or deny the allegation.

       3. Defendant is without sufficient knowledge or information to admit or deny the allegation.

       4. Deny.

       5. Deny.

       6. Defendant is without sufficient knowledge or information to admit or deny the allegation.

       7. Admits the matter is brought under the Copyright Act, but denies any infringement.

       8. Deny.

       9. Deny.

       10. Deny.

       11. Defendant is without sufficient knowledge or information to admit or deny the allegation.

       12. Admit.

       13. Defendant is without sufficient knowledge or information to admit or deny the allegation.

       14. Defendant is without sufficient knowledge or information to admit or deny the allegation.

       15. Defendant is without sufficient knowledge or information to admit or deny the allegation.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 2 of 11 PageID #: 147




    16. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    17. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    18. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    19. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    20. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    21. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    22. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    23. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    24. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    25. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    26. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    27. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    28. Deny.

    29. Deny.

    30. Deny.

    31. Deny.

    32. Deny.

    33. Deny.

    34. Deny.

    35. Deny.

    36. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    37. Deny.

    38. Deny.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 3 of 11 PageID #: 148




    39. Deny.

    40. Deny.

    41. Deny.

    42. Deny.

    43. Deny.

    44. Deny.

    45. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    46. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    47. Deny.

    48. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    49. Deny.

    50. Deny.

    51. Deny.

    52. Deny.

    53. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    54. Defendant is without sufficient knowledge or information to admit or deny the allegation.

    55. Deny.

    56. Denies Defendant is an online infringer. Defendant is without sufficient knowledge or

       information to admit or deny remainder of the allegation.

    57. Deny.

    58. Deny.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 4 of 11 PageID #: 149




                                        Affirmative Defenses

 Without undertaking or otherwise shifting any applicable burden of proof, defendant John Doe
 asserts the following defenses. Defendant reserves the right to supplement or amend this answer,
 including by asserting additional defenses, as warranted by facts revealed through investigation
 and discovery.

                                       First Affirmative Defense

 De Minimis Non Curat Lex

 1. Upon information and belief, the Plaintiff generates millions of dollars in revenue by
 photographing and video recording sexual acts and selling those recordings via the Internet.

 2. Upon information and belief, the Plaintiff regularly provides many of those recordings for free
 through third-party websites such as www.pornhub.com.

 3. Defendant has been accused of downloading multiple films, all of which could have been
 downloaded through Blacked.com, Tushy.com, Vixen.com, and BlackedRaw.com for a mere $0.99.

 4. This amount is minimal and Plaintiff should take nothing based upon the doctrine of de minimis
 non curat lex.

                                     Second Affirmative Defense

 Failure to Mitigate Damages

 5. Plaintiff has utilized “VXN Scan” to monitor the Internet for activities that allegedly infringe
 on its copyrights.

 6. VXN Scan has managed to monitor the Internet sufficiently enough to provide Plaintiff with
 information that Plaintiff has used to bring thousands of cases throughout the United States and
 identified Defendant’s IP Address as infringing some time ago.

 7. Plaintiff has failed to take any steps to mitigate its damages.

 8. In particular, Plaintiff has failed to make use of the relatively cheap takedown processes under
 the Digital Millennium Copyright Act.

 9. Further, unlike other industry participants - the Recording Industry Association of America and
 Motion Picture Association of America, Plaintiff has failed to engage in the "Six-Strikes Copyright
 Alert System," or any other similar system.

 10. Having failed to mitigate its damages, Plaintiff is entitled to no relief.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 5 of 11 PageID #: 150




                                      Third Affirmative Defense

 Failure to State Cause of Action

 11. The facts alleged by Plaintiff are insufficient to state a cause of action against Defendant.

                                      Fourth Affirmative Defense

 Misuse of Copyright

 12. Plaintiff’s claims are barred by the doctrine of misuse of copyright.

 13. Upon information and belief Plaintiff brought these claims as a means of revenue generation,
 not to protect its rights, and has done so with knowledge it lacks adequate technical evidence to
 prove its case.

                                       Fifth Affirmative Defense

 Failure to Join Indispensable Parties

 14. Plaintiff has failed to join indispensable parties.

                                      Sixth Affirmative Defense

 One Satisfaction Rule/Statutory Relief Not Available

 15. The one-satisfaction rule operates to prevent double recovery, or the overcompensation of a
 plaintiff for a single injury. Plaintiff is barred from seeking statutory damages, costs and/or
 attorneys' fees under 17 U.S.C. § 504 to the extent that plaintiff has already recovered for alleged
 infringements in prior actions or settlements.

                                     Seventh Affirmative Defense

 Invalidity or Unenforceability of Copyright

 16. Plaintiff’s claims are barred to the extent they claim copyright in works that are immoral, illegal
 or libelous.

                                      Eighth Affirmative Defense

 No Willful Infringement

 17. Any infringement by Defendant was innocent and not willful.

 18. Defendant was not aware and had no reason to believe that any of his/her/their acts constituted
 an infringement of copyright.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 6 of 11 PageID #: 151




                                    Nineth Affirmative Defense

 Acquiescence

 19. Plaintiff’s claims are barred by the doctrine of acquiescence.

 20. Plaintiff knew of films being downloaded and failed to act.

                                     Tenth Affirmative Defense

 Estoppel

 21. Plaintiff’s claims are barred by the doctrine of estoppel. Without admitting any infringement,
 Defendant alleges that, though Plaintiff knew the facts of any alleged file-sharing by Defendant
 and/or others using Defendant's Internet connection, Plaintiff acted in such manner that Defendant
 and/or third parties were entitled to, and did, believe that the continued availability of the
 copyrighted work on BitTorrent was intended by Plaintiff, and any actions to download were
 induced by, and done in reliance on, Plaintiffs conduct. This is compounded by the fact that
 Plaintiff, upon information and belief, allows for free distribution of its films on so-called "tube
 sites."

                                   Eleventh Affirmative Defense

 Unclean Hands

 22. Plaintiff’s claims are barred by the doctrine of unclean hands.

 23. Upon information and belief, the works complained of may have been created in violation of
 various ordinances and statutes such as ordinances concerning condom use while filming
 pornography, permit requirements for filming, and record keeping requirements concerning
 pornographic actors.

                                    Twelfth Affirmative Defense

 Lack of Volitional Act

 24. Plaintiff’s claims are barred because the alleged infringement was not caused by a volitional
 act attributable to Defendant.

                                   Thirteenth Affirmative Defense

 Injunctive Relief not Warranted

 25. Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff is not
 immediate or irreparable, and Plaintiff has an adequate remedy at law.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 7 of 11 PageID #: 152




                                    Fourteenth Affirmative Defense

 Intervening Causes

 26. Without admitting that Plaintiff has sustained any injury or damages and without admitting
 any liability whatsoever, Defendant alleges that the injuries complained of and the damages sought
 by Plaintiff in this Complaint and each separate claim for relief asserted therein was the direct and
 proximate result of certain independent actions of third parties over whom Defendant has no
 control. Therefore, Defendant is not liable for any of the damage that may have resulted therefrom.

                          Counterclaims Against Strike 3 Holdings, LLC

 By way of counterclaim against Strike 3 Holdings, LLC, defendant and counterclaimant John Doe
 says that:

                                               The Parties

 27. Defendant is an individual residing in New York, in this judicial district.

 28. Plaintiff/Counter-defendant, Strike 3 Holdings, LLC, is a limited liability company organized
 and existing under the laws of the State of Delaware, having its principle place of business located
 at 2140 S. Dupont Hwy, Camden, DE.

                                        Jurisdiction and Venue

 29. This Court has subject matter jurisdiction over the counterclaims pursuant to 28 U.S.C. §§
 1331, 1338, 1367, 2201, and 2202. The counterclaims are so related to the claims asserted by
 Plaintiff in this action that they form part of the same case or controversy under Article III of the
 U.S. Constitution, and arise out of common facts, transactions, or occurrences as provided under
 Rules 13 and 20 of the Federal Rules of Civil Procedure.

 30. This Court has personal jurisdiction over Plaintiff. Plaintiff availed itself of this Court's
 jurisdiction by bringing this action in this District.

 31. Venue in this District is proper over the counterclaims pursuant to 28 U.S.C. § 1391.

                              General Background for All Counterclaims

 32. Plaintiff is one of the most litigious copyright plaintiffs in recent history.

 33. Plaintiff creates pornographic works and sells subscriptions to users to view them.

 34. Legal scholars have gathered data demonstrating that pornography related Bittorrent litigation
 constitutes a significant portion of the United States District Courts' copyright caseload. Sag, M.,
 Copyright Trolling, An Empirical Study,100 Iowa L. Rev. 1105 (2015).
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 8 of 11 PageID #: 153




 35. Plaintiff has filed thousands of lawsuits against purported infringers that used BitTorrent to
 infringe on its copyrights in its pornographic films.

 36. In the past, Plaintiff filed so-called mass-Doe suits, wherein it filed against a wide array of
 purported infringers in a given district.

 37. More recently, Plaintiff has elected to sue smaller amounts of individuals

 38. In the past, Plaintiff has acknowledged that an IP address, alone, is insufficient to identify an
 infringer.

 39. Yet, many John Does settle the claims brought against them.

 40. Upon information and belief, many John Does may have settled claims based on the very films
 allegedly infringed complained of here.

 41. Thus, it is not unlikely that Plaintiff has reached the statutory maximum for many of the
 copyrights that Plaintiff claims have been infringed.

 42. Defendant has informed Plaintiff that he/she/they did not infringe the works in question.

 43. Defendant has informed Plaintiff of possible issues with its investigator's evidence, explaining
 that Plaintiff has had trouble bringing the purported evidence to bear on proceedings in the past.

 44. Defendant has informed Plaintiff that he/she/they did not download the films in question.

 45. Plaintiff has not undertaken any efforts to confirm or refute the same.

                        Count I - Declaratory Judgment of Non-Infringement

 46. Defendant incorporates by reference all foregoing allegations made in his/her/their affirmative
 defenses and counterclaims as if fully set forth herein.

 47. There is an actual and justiciable controversy between the parties regarding Defendant’s
 purported infringement of Plaintiff’s pornographic works.

 48. Internet service providers assign IP addresses to end user's, e.g. Defendant's home routers that
 access the internet.

 49. IP addresses neither identify the computer connecting the router nor the person using the
 computer.

 50. Indeed, the best correlation that an IP address can provide is the bill-payer for a given internet
 account.

 51. Plaintiff has acknowledged that IP addresses do not identify infringers.
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 9 of 11 PageID #: 154




 52. Despite being notified that the Defendant did not infringe, of perceived issues with its case and
 investigations, and inviting a dismissal prior to litigation ramping up, Plaintiff has failed to respond
 or dismiss this case.

                                      Count II - Abuse of Process

 53.    Defendant incorporates by reference all foregoing allegations made in his/her/their
 affirmative defenses and counterclaims as if fully set forth herein.

 54.     Plaintiff brought this action despite knowing that an IP address is insufficient to identify
 an infringer.

 55.     Plaintiff brought this action despite knowing that its investigator is not a licensed private
 investigator.

 56.    Plaintiff brought this action despite knowing that its investigator has had trouble producing
 evidence of infringement in the past.

 57.   Plaintiff, upon information and belief, collected a greater amount of money than statutory
 damages would allow.

 58.     Plaintiff continues this action despite being notified that Defendant did not infringe.

 59.    In doing the foregoing, Plaintiff used lawfully issued process for an ulterior or illegitimate
 purpose as part of an attempt to obtain results not intended by law, namely, to extract money from
 the Defendant by leveraging the suit as a means of potential humiliation.

 60.   Plaintiff further failed to inform this Court of weaknesses in its case when obtaining
 Defendant's personal information.

 61.     Upon information and belief, Plaintiff knowingly undertook these actions and did so
 without any regard to the veracity of the claims it has brought. Plaintiff has acted knowingly,
 intentionally, and maliciously.

 WHEREFORE, John Doe respectfully request that this Court enter judgment in his favor and
 against Strike 3 Holdings, LLC, providing as follows:

 A. Plaintiff take nothing from its complaint and its claims be dismissed with prejudice;

 B. Declaring that Defendant is not liable for infringing Plaintiffs copyrights;

 C. That Plaintiff has misused its copyrights and they should be invalidated;

 D. Awarding Defendant his/her/their costs and reasonable attorneys' fees incurred during this
 action;
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 10 of 11 PageID #: 155




 E. Awarding Defendant all damages resulting from Plaintiffs actions complained of; and

 F. Any other relief this Court deems just.

                                      Demand for Jury Trial

 Under Federal Rule of Civil Procedure 38, and any other applicable Rule or law, John Doe
 demands a trial by jury as to any issue triable by a jury.



 Respectfully submitted,
 John Doe, by
 /s/ Sal A. Spano, Esq.
 7001 Brush Hollow Road
 Suite 100
 Westbury, NY 11590
 Tel: (516) 742-9200
 Fax: (516) 742-7622
 Email: sspano@ekjlaw.com
Case 2:20-cv-03651-SJF-SIL Document 17 Filed 03/29/21 Page 11 of 11 PageID #: 156




                                     Certificate of Service

 Undersigned hereby certifies and states that on March 10, 2021 he filed the foregoing document
 using the Court's CMECF system, thereby causing all counsel of record to be served by
 electronic mail.

 /s/ Sal A. Spano, Esq.
